Citation Nr: 0014893	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-01 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1973.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for TDIU.  The 
veteran entered notice of disagreement with this decision in 
December 1998, a statement of the case was issued in January 
1999, and a substantive appeal was received in February 1999.  
On his substantive appeal, he requested a Board hearing, but 
in an attached document, the veteran indicated that he wished 
to appear at an RO hearing and would decide after such 
hearing whether he wished to appear at a Board hearing.  The 
veteran testified at a personal hearing at the RO in June 
1999, but did not thereafter request a Board hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-operative lumbar disc disease with scoliosis and strain 
of the lumbar spine, currently rated 60 percent disabling, 
fracture of the right tibia and fibula (with 3/4 inch 
shortening) and medial meniscal tear, currently rated 20 
percent disabling, and right hip and back bone graft donor 
site scar, currently rated noncompensably disabling; his 
combined service-connected disability rating is 70 percent.   

2.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim for TDIU that is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  However, it should 
be stressed that under both the objective and the subjective 
criteria, the veteran must, in the judgment of VA, be unable 
to secure and follow substantially gainful employment by 
reason of service-connected disabilities.  

In this case, the veteran's service-connected disability of 
post-operative lumbar disc disease with scoliosis and strain 
of the lumbar spine is rated 60 percent disabling.  As there 
are two or more service-connected disabilities, but the 
additional disabilities (fracture of the right tibia and 
fibula with 3/4 inch shortening and medial meniscal tear, 20 
percent, and right hip and back bone graft donor site scar, 
zero percent) bring the combined rating to 70 percent, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Nevertheless, as noted above, a total compensation 
rating based on individual unemployability must be based on a 
finding that the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16. 

The veteran contends that he left his job "partially because 
of [his service-connected] disability and partially because 
of the plant closing."  He contends that he cannot work due 
to intense back and leg pain from service-connected back 
disability and degenerative disc disease.  He specifically 
contends that he cannot sit long enough to do a desk job.  He 
contends that he is not unemployable because of his non-
service-connected carpal tunnel syndrome. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The issue is thus whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  

The evidence reflects that the veteran's service-connected 
post-operative lumbar disc disease with scoliosis and strain 
of the lumbar spine (rated 60 percent disabling) is 
productive of multiple neurological findings and chronic 
pain, with little or no relief and which is not responsive to 
medication or epidural blocks.  Service-connected residuals 
of a fracture of the right tibia and fibula (rated 20 percent 
disabling) are manifested by 3/4 inch shortening and medial 
meniscal tear, with right knee instability, and some 
limitation of motion.  The service-connected right hip and 
back bone graft donor site scar is not demonstrated by 
objective evidence to be tender or painful, and is not 
productive of limitation of motion. 

VA outpatient treatment records reflect that in April 1999 
the veteran's right knee was stable with an ACL (anterior 
cruciate ligament) brace, with full extension and 95 degrees 
of flexion.  VA examination in June 1998 noted that the 
veteran's low back disability was manifested by residuals of 
back injury, post-operative status of diskectomy and fusion 
of L5-S1, with chronic pain, and motor and sensory changes in 
both lower extremities.  VA examination in 1998 noted the 
veteran's right knee complaints of pain, stiffness, swelling, 
give-way, and locking, and findings of tenderness and 
soreness and pain to palpation, pain with motion to 115 
degrees of flexion and throughout range of motion, and 
instability and right tibiofibula with shortening. 

On his Application for Increased Compensation Based on 
Unemployability, the veteran wrote that from June 1994 to 
July 1995 he received training to be a computer and 
accounting office specialist, that he worked 40 to 50 hours 
per week from July 1995 to April 1997 as a human resources 
administrator, earning $2,179 per month, and that in April 
1997 he became too disabled to work.  He reported additional 
computer training from October 1996 to November 1996.  He 
indicated on the Application that he did not receive or 
expect to receive workers compensation benefits, and he had 
not tried to obtain employment since April 1997.  On the back 
of the form, he wrote that he left his job "partially" due 
to his (unspecified) disability and "partially because of 
the plant closing," and that, if the plant had not closed, 
he "would have quit" because of intense back and leg pain.   

At a personal hearing in June 1999, the veteran testified 
that: he had a two year associate's degree in business 
management, a diploma in bookkeeping, and state certification 
in computer and office accounting; from 1982 to 1993 he had 
his own business; from 1993 to 1995 he attended school; he 
worked for a wire and cable company from July 1995 to April 
1997 as an administrator before the business closed the 
plant; he "may have" had an opportunity to go with the 
company, but did not because of his back and right leg; that 
he had a workers compensation claim with the company in 1997, 
which went on for about a year, which was approved in 1997; 
he had cervical and thoracic spine problems; he wore a knee 
brace and cane and had serious right leg problems; and he had 
not looked for a job since his unemployment. 

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for TDIU.  The Board acknowledges that the veteran's 
service-connected disabilities, reflected by a combined 70 
percent disability rating, undoubtedly result in significant 
impairment of industrial ability.  This includes significant 
chronic back pain and neurological symptomatology of the 
legs, and 3/4 inch shortening and medial meniscal tear, with 
right knee instability, with some limitation of motion.  
However, the medical evidence does not demonstrate that the 
veteran's service-connected disabilities alone prevent him 
from obtaining or maintaining employment.  The evidence shows 
that he is able to drive and do his own laundry, and that 
employment ceased due to closure of the business location and 
not due to service-connected disabilities. 

The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone is unable to secure or follow any form of substantially 
gainful occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see also Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The veteran's currently assigned compensable ratings (60 
percent for back disability, 20 percent for right knee 
disability) for service-connected disability were made 
effective from 1993.  During that appeal, the veteran 
successfully attended school from 1994 to 1995 and began and 
successfully completed the most recent employment as a human 
resources administrator from July 1995 to April 1997.  

It is also significant that, notwithstanding the veteran's 
assertion in September 1998, nearly one and 1/2 years after he 
last worked, that he became unemployed only "partially" due 
to service-connected disability, the evidence of record 
reflects that the plant where the veteran worked closed in 
April 1997, coincidentally the date he claims to have become 
disabled.  The veteran, who has a degree as a human resources 
administrator, and with computer program training and years 
of experience in audio sales, has not sought such similar 
relatively sedentary employment since that time.  The record 
even reflects that he had an opportunity to continue 
employment with the same company in a different location, 
but, as he now contends, he chose not to do so based upon his 
own belief that his service-connected disabilities prevented 
him from continuing employment. 

With regard to the veteran's personal hearing testimony that 
a VA doctor told him he was unemployable due to low back, 
cervical spine, and right leg disorders, the Court has held 
that such a veteran's account, "filtered as it [is] through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 

In sum, the Board finds that the veteran's service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  See 38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for TDIU.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) cannot 
be applied to otherwise permit a favorable determination. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

